               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

ELGRET LORENZO BURDEX,                        )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )   Case No. CIV-19-886-D
                                              )
TIM BRAUER, et al.,                           )
                                              )
              Defendants.                     )


                                        ORDER

       This matter is before the Court for review of the Report and Recommendation issued

by United States Magistrate Judge Shon T. Erwin pursuant to 28 U.S.C. § 636(b)(1)(B).

Judge Erwin recommends the dismissal of this action without prejudice due to Plaintiff’s

failure to comply with a prior order that he pay the filing fee or submit a proper motion to

proceed in forma pauperis.

       Within the time period for filing an objection to the Report, Plaintiff has made two

pro se filings in this case:1 1) a document liberally construed as a Motion [Doc. No. 16],

requesting that certain prior and pending cases be allowed “to become companion cases;”

and 2) a letter [Doc. No. 17] stating he “disagree[s] with the dismissal of [his] cases”

because he “didn’t ask for habeas corpus relief in [his] amended complaint.”

Neither filing is responsive to Judge Erwin’s finding that Plaintiff “has failed to either

submit the required financial documentation or pay the filing fee” for this case.   See R&R


       1
         Plaintiff has also made a filing in another pending case. See Burdex v. Gerlach, Case
No. CIV-19-919-D, Pl.’s Mot. Produc. Docs. (W.D. Okla. Nov. 15, 2019).
at 3.2       Therefore, the Court finds that Plaintiff has failed to file a timely and specific

objection to the Report, even though he was expressly informed of his right to object, the

procedure for doing so, and the consequences of failing to object. See id. at 5.

         For these reasons, the Court finds that Plaintiff has waived further review of all

issues addressed in the Report. See Moore v. United States, 950 F.2d 656, 659 (10th Cir.

1991); see also United States v. 2121 E. 30th St., 73 F.3d 1057, 1060 (10th Cir. 1996).

Further, for the reasons stated by Judge Erwin, the Court finds that this action should be

dismissed.

         IT IS THEREFORE ORDERED that the Report and Recommendation [Doc.

No. 15] is ADOPTED. This action is DISMISSED WITHOUT PREJUDICE to refiling.3

         IT IS FURTHER ORDERED that all pending motions [Doc. Nos. 10, 14, 16] are

DENIED as moot.

         IT IS SO ORDERED this 18th day of November, 2019.




         2
          Although Judge Erwin recounts that a prior order to cure deficiencies in the Complaint
advised Plaintiff that he could not obtain habeas corpus relief in a civil rights case and that he
would need to omit habeas claims and file a separate action regarding them (see 9/30/19 Order
[Doc. No. 8], Plaintiff neither filed an amended complaint nor initiated a separate habeas case.
         3
           During the pendency of this case, Plaintiff filed another civil rights case that, according
to his pro se Motion [Doc. No. 16], involves the “same issues.” See supra note 1. Therefore, no
additional case filing is contemplated by the Court.
                                                  2
